DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.
Response to Amendment
The amendments, filed 3/25/2021, have been entered and made of record. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments in the Remarks filed on 3/25/2021 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Gurin in view of Krahnstoever
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Krahnstoever et al.(USPubN 2011/0316697; hereinafter Krahnstoever).
As per claim 1, Gurin teaches a system for determining a presence of damage to a rider compartment or a storage compartment of a vehicle(“Camera-Mediated Inspection: In general, the present invention is directed toward a system for assessing interior and exterior conditions of a vehicle. More specifically, the present invention relates to a shared-use vehicle with the ability to determine if a user has left a personal item within the vehicle and/or if the user has left the vehicle in a soiled or damaged condition” in Para.[0077]), the system comprising: 
one or more sensors configured to detect activity within the rider compartment or the storage compartment of the vehicle and including at least one camera(“the onboard computer may instruct a camera to capture a first picture of the vehicle's interior as shown in step 910. The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator” in Para.[0078]); 
one or more displays configured to display an image from the at least one camera(“The vehicle may have an output unit for displaying real-time and/or recorded images captured by the cameras 264. The output unit may be located on the vehicle's dashboard or any other location within the driver's field of view. The output unit may be a cathode ray tube and/or a liquid crystal display screen” in Para.[0091], “The Driver Display Unit 2020 is any one (or series) of graphical user interfaces as known in 
an electronic control unit configured to: receive one or more signals of the activity from the one or more sensors(“The camera may communicate with the onboard computer through a wired and/or wireless connection” In Para.[0078]), 
determine the presence of damage to the rider compartment or the storage compartment of the vehicle based on the one or more signals(“the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]), and 
automatically produce the presence of the damage in response to the determination of the presence of the damage in real-time to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in displaying real-time and/or recorded images captured by the cameras 264. The output unit may be located on the vehicle's dashboard or any other location within the driver's field of view. The output unit may be a cathode ray tube and/or a liquid crystal display screen” in Para.[0091], “assesses the maintenance and repair requirements of a shared vehicle on a real time basis” in Para.[0001]).
Gurin is silent about switch a view of the one or more displays to display the presence of the damage.
Krahnstoever teaches switch a view of the one or more displays to display the presence of the damage(“provides a focused monitoring of the individual of interest, for example, the individual that caused the event. Such an individual of interest is tagged by the system (i.e., the system creates a record of the individual). When the individual subsequently leaves the field of view of the camera from which the event was detected, the system automatically switches camera views to display the track of the tagged individual. Advantageously, the operator does not need to perform any action while the system automatically tracks the individual moving within the field of view of various cameras, switching the camera views if required” in Para.[0016], The event can be interpreted as the presence of the damage.).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Krahnstoever in order to protect a customer from undocumented damage easily and conveniently. 
As per claim 2, Gurin and Krahnstoever teach all of limitation of claim 1.
Gurin teaches wherein the one or more sensors further include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The process may begin with an in-vehicle sensor(s) identifying that a user has left and/or is about to leave the vehicle as shown in step 900. For example, a driver seat weight sensor may determine that the driver seat is vacant” in Para.[0078]).
As per claim 3, Gurin and Krahnstoever teach all of limitation of claim 1.
Gurin teaches the electronic control unit is configured to determine the presence of damage to the rider compartment or the storage compartment of the vehicle based on the image or one or more other images captured by the at least one camera(“The camera may be, for example, a digital camera coupled to the roof of the vehicle compartment. The camera may be centrally located on the roof in order to view a substantial portion of the vehicle's interior. The camera may communicate with the onboard computer through a wired and/or wireless connection. The camera may be coupled to an actuator for rotating the camera. This may permit the camera to take pictures of the vehicle interior over a 360 degree range” in Para.[0078], “the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an algorithm to determine if any discrepancies exist between the first picture and the reference picture as shown in step 918. If discrepancies are present, the algorithm may determine if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).
As per claim 4, Gurin and Krahnstoever teach all of limitation of claim 3.
Gurin teaches wherein the electronic control unit is configured to perform an image recognition algorithm on the image or the one or more other images to determine the presence of damage to the rider compartment or the storage compartment of the vehicle(“Next, the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the 
As per claim 5, Gurin and Krahnstoever teach all of limitation of claim 1.
Gurin teaches wherein the damage includes one or more of: a material deposited within the rider compartment or the storage compartment of the vehicle; or a variation in an integrity of at least a portion of the rider compartment or the storage compartment of the vehicle(“if the discrepancies relate to a personal item, refuse item, and/or discoloration of the vehicle interior resulting from dirt and/or scum” in Para.[0079]).
As per claim 6, Gurin and Krahnstoever teach all of limitation of claim 1.
Gurin teaches wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the output includes an indication to a server for a ride hailing service of the presence of damage to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein” in Para.[0081]).
As per claim 7, Gurin and Krahnstoever teach all of limitation of claim 6.
Gurin teaches wherein the output includes an indication to the server of identifying information for a rider in the vehicle that has utilized a ride hailing software application of the ride hailing service(“If website for the vehicle to transmit a picture of the area beneath the driver seat to the user's email” in Para.[0084], The website can be interpreted as a ride hailing software application.).

Gurin in view of Krahnstoever and Taxier
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Krahnstoever et al.(USPubN 2011/0316697; hereinafter Krahnstoever) further in view of Taxier et al.(USPubN 2017/0070775; hereinafter Taxier).
As per claim 10, Gurin teaches a camera recording system for a rider compartment or a storage compartment of a vehicle(Para.[0077]), the system comprising: 
one or more sensors configured to detect activity within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
a memory configured to record at least one image from the at least one camera(“the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage” in Para.[0078], The server should include the memory to store the picture in well known art.); 

an electronic control unit configured to: receive one or more signals of the activity from the one or more sensors, determine whether a defined activity has occurred within the rider compartment or the storage compartment of the vehicle based on the one or more signals of the activity from the one or more sensors(Para.[0079]), 
automatically produce the occurrence of the defined activity in response to the determination of the occurrence of the defined activity to the rider compartment or the storage compartment of the vehicle(“The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 963. If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein. In the context of a shared-use vehicle, the user may be assessed a penalty fee for leaving the vehicle in an unclean condition as shown in step 969” in Para.[0081]).
cause the memory to automatically record the at least one image from the at least one camera based on the determination of whether the defined activity has occurred within the rider compartment or the storage compartment of the vehicle(Para.[0081]).
Gurin is silent about switch a view of the one or more displays to display the occurrence of the defined activity and the view being adjustable or varied by the rider to view various portions of the rider compartment or the storage compartment.
Krahnstoever teaches switch a view of the one or more displays to display the occurrence of the defined activity(“provides a focused monitoring of the individual of interest, for example, the individual that caused the event. Such an individual of interest is tagged by the system (i.e., the system creates a record of the individual). When the individual subsequently leaves the field of view of the camera from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Krahnstoever in order to protect a customer from undocumented damage easily and conveniently.
Taxier teaches the view being adjustable or varied by the rider to view various portions of the rider compartment or the storage compartment(“a mobile device including a mobile phone may have a touch screen or allow touch-sensitivity-based controls, and thus a swipe vertically across the touch screen may provide adjustments along the perspective view as previously described, and a horizontal swipe may provide adjustments along the camera views, or may adjust the position or focus of an individual camera. A user may also be able to select individual cameras such as by selecting the horizontally listed camera itself to view events during the time period for that camera” in Para.[0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Krahnstoever with the above teachings of Taxier in order to improve tracking of the object of interest easily and conveniently.
As per claim 11, Gurin, Adams and Taxier teach all of limitation of claim 10.
Gurin teaches wherein the one or more sensors further comprise at least one of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(“The identification sensor 800 may be a voice-recognition sensor” in Para.[0076]).
As per claim 12, Gurin, Adams and Taxier teach all of limitation of claim 10.
Gurin teaches wherein the defined activity comprises a presence of damage within the rider compartment or the storage compartment of the vehicle(Para.[0079]).
As per claim 13, Gurin, Adams and Taxier teach all of limitation of claim 10.
Gurin teaches wherein the electronic control unit is configured to cause the recorded at least one image to be transmitted to a mobile communication device(“the user communication device (e.g., smart phone, cellular phone, or YoGo parking system)” in Para.[0065], “If discrepancies are present, the onboard computer may wirelessly transmit the second picture to the user via email, for example, and/or to a server for storage therein” in Para.[0081]).
As per claim 14, Gurin, Adams and Taxier teach all of limitation of claim 10.
Gurin teaches wherein the electronic control unit is configured to: cause the recorded at least one image to be transmitted to a server for a ride hailing service, and cause identifying information for a rider in the vehicle that has utilized a ride hailing software application of the ride hailing service and performed the defined activity to be transmitted to the server(Para.[0081], [0084]).
As per claim 15, Gurin teaches a system for determining a presence of an object left in a rider compartment or a storage compartment of a vehicle, the system(Para.[0077]) comprising: 
one or more sensors configured to detect the object within the rider compartment or the storage compartment of the vehicle and including at least one camera(Para.[0078]); 
one or more displays configured to display an image from the at least one camera(Para.[0091], [0125]); and 
an electronic control unit configured to: receive one or more signals of a detection of the object within the rider compartment or the storage compartment of the vehicle from the one or more sensors(“the onboard computer may compare the first picture of the vehicle's interior with a reference picture of the vehicle's interior as shown in step 912. The reference picture may be a picture of the vehicle's interior taken when no foreign objects were present within the vehicle and/or the vehicle interior was clean. Alternatively, the reference picture may be a picture of the vehicle's interior taken immediately before a user commenced operation of the vehicle. The onboard computer may use an 
determine, based on the one or more signals, whether the object has been left in the rider compartment or the storage compartment of the vehicle after a rider has left the vehicle(Para.[0079]), and 
automatically produce an output in real-time based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle(“If the personal and/or non-refuse item is present within the vehicle, the onboard computer may instruct the user to remove the non-refuse item before permanently leaving the vehicle as shown in step 927. If no discrepancies are present the process stops as shown in step 1520. The vehicle may have a liquid crystal display screen, light emitting diode (LED) indicator, and/or audio device for alerting the user of the presence of the personal and/or non-refuse item within the vehicle. Next, the onboard computer may determine if the user has permanently left the vehicle as shown in step 930. In the context of a shared-use vehicle, the onboard computer may determine that a user has permanently left the vehicle by ascertaining whether the user's reservation for the vehicle has expired. If the user has permanently left the vehicle, the camera may capture a second picture of the vehicle interior as shown in step 935. The onboard computer may then use the algorithm to determine if any discrepancies exist between the second picture and the reference picture as shown in step 938. If discrepancies are present, the onboard computer may wirelessly transmit a message to the user via email, for example, notifying the user of the presence of the personal and/or non-refuse item within the vehicle as shown in step 944. The onboard computer may also wirelessly transmit the second picture to the user and/or a server for storage therein. Next, an automated device may move the personal and/or non-refuse item to displaying real-time and/or recorded images captured by the cameras 264. The output unit may be located on the vehicle's dashboard or any other location within the driver's field of view. The output unit may be a cathode ray tube and/or a liquid crystal display screen” in Para.[0091], “assesses the maintenance and repair requirements of a shared vehicle on a real time basis” in Para.[0001]).
Gurin is silent about switch a view of the one or more displays to display the object and the view being adjustable or varied by the rider to view various portions of the rider compartment or the storage compartment.
Krahnstoever teaches switch a view of the one or more displays to display the object(“provides a focused monitoring of the individual of interest, for example, the individual that caused the event. Such an individual of interest is tagged by the system (i.e., the system creates a record of the individual). When the individual subsequently leaves the field of view of the camera from which the event was detected, the system automatically switches camera views to display the track of the tagged individual. Advantageously, the operator does not need to perform any action while the system automatically 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin with the above teachings of Krahnstoever in order to protect a customer from undocumented damage easily and conveniently.
Taxier teaches the view being adjustable or varied by the rider to view various portions of the rider compartment or the storage compartment(“a mobile device including a mobile phone may have a touch screen or allow touch-sensitivity-based controls, and thus a swipe vertically across the touch screen may provide adjustments along the perspective view as previously described, and a horizontal swipe may provide adjustments along the camera views, or may adjust the position or focus of an individual camera. A user may also be able to select individual cameras such as by selecting the horizontally listed camera itself to view events during the time period for that camera” in Para.[0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Krahnstoever with the above teachings of Taxier in order to improve tracking of the object of interest easily and conveniently.
As per claim 16, Gurin, Krahnstoever and Taxier teach all of limitation of claim 15.
Gurin teaches wherein the one or more sensors include one or more of a moisture sensor, an audio sensor, a pressure sensor, or a motion sensor(Para.[0078]).
As per claim 17, Gurin, Krahnstoever and Taxier teach all of limitation of claim 15.
Gurin teaches wherein the electronic control unit is configured to determine whether the object has been left in the rider compartment or the storage compartment of the vehicle based on a comparison of at least one first image captured by the at least one camera from a time prior to the rider entering the vehicle with at least one second image captured by the at least camera from a time after the rider has left the vehicle(Para.[0079], [0080]).
As per claim 18, Gurin, Krahnstoever and Taxier teach all of limitation of claim 15.
Gurin teaches wherein the object comprises personal property of the rider(Para.[0080]).
As per claim 19, Gurin, Krahnstoever and Taxier teach all of limitation of claim 15.
Gurin teaches wherein the electronic control unit is configured to produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle a tier the rider has left the vehicle and output includes an indication to a server for a ride hailing service that the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle(Para.[0080]).

Gurin in view of Krahnstoever and Huennekens
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Krahnstoever et al.(USPubN 2011/0316697; hereinafter Krahnstoever) further in view of Huennekens et al.(USPubN 2017/0080900; hereinafter Huennekens).
As per claim 8, Gurin and Krahnstoever teach all of limitation of claim 1. 
Gurin and Krahnstoever are silent about wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the vehicle is an autonomous driving vehicle, and the output includes instruction for the autonomous driving vehicle to drive to a location.
Huennekens teaches wherein the electronic control unit is configured to produce an output based on the determination of the presence of the damage to the rider compartment or the storage compartment of the vehicle and the vehicle is an autonomous driving vehicle, and the output includes instruction for the autonomous driving vehicle to drive to a location(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Krahnstoever with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
As per claim 9, Gurin, Krahnstoever and Huennekens teach all of limitation of claim 8. 
Gurin and Krahnstoever are silent about wherein the location is a vehicle cleaning facility.
Huennekens teaches wherein the location is a vehicle cleaning facility(“The autonomous mode controller 125 may further receive commands from, e.g., the dispatcher or the person who requested the host vehicle 100 concerning what to do if an unauthorized occupant or object is in the host vehicle 100. For instance, the dispatcher or person who requested the host vehicle 100, upon inspection of the image, may command the autonomous mode controller 125 through a user input provided to, e.g., a mobile device or other computing device, to navigate to a local police station or other public safety facility if the host vehicle 100 includes an unauthorized occupant or to a cleaning facility if e.g., the interior of the host vehicle 100 includes refuse or other forms of waste” in Para.[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin and Krahnstoever with the above teachings of Huennekens in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.

Gurin in view of Krahnstoever, Taxier and Muiter
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gurin(USPubN 2014/0222298) in view of Krahnstoever et al.(USPubN 2011/0316697; hereinafter Krahnstoever) further in view of Taxier et al.(USPubN 2017/0070775; hereinafter Taxier) further in view of Muiter et al.(USPubN 2020/0160075; hereinafter Muiter).
As per claim 20, Gurin, Krahnstoever and Taxier teach all of limitation of claim 15. 
Gurin, Krahnstoever and Taxier are silent about wherein the vehicle is an autonomous driving vehicle and the electronic control unit is con fi cured to produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle and, and the output includes instruction for the autonomous driving vehicle to drive toward the rider after the rider has left the vehicle.
Mutter teaches wherein the vehicle is an autonomous driving vehicle and the electronic control unit is con fi cured to produce an output based on the determination of whether the object has been left in the rider compartment or the storage compartment of the vehicle after the rider has left the vehicle and, and the output includes instruction for the autonomous driving vehicle to drive toward the rider after the rider has left the vehicle(“if an object is left behind, the processor 150 may command the host vehicle 100 to stay parked or at least stay relatively near the location where the passenger was dropped off so that the passenger will have an opportunity to retrieve the object before the host vehicle 100 is too far away. The processor 150 may do so by outputting a command signal to the autonomous mode controller 155 instructing the autonomous mode controller 155 to stay parked, stay in the area, etc. If the host vehicle 100 is required to move, which may occur if the host vehicle 100 is blocking traffic or is subject to a regulation (e.g., no standing, no parking, etc.), the processor 150 may be programmed to command the autonomous mode controller 155 to "circle the block" to keep the host vehicle 100 near the passenger, at least until the passenger can retrieve the object left behind or until a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Gurin, Krahnstoever and Taxier with the above teachings of Muiter in order to improve a transportation fleet presents the problem of how to perform various activities autonomously that were previously performed by human drivers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333.  The examiner can normally be reached on M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SUNGHYOUN PARK/Examiner, Art Unit 2484